Order issued December ~5>, 2012




                                              In The




                                      No. 05-12-01315-CV


                    IN RE CRAIG WATKINS, CRIMINAL DISTRICT
                   ATTORNEY OF DALLAS COUNTY, TEXAS, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                   Trial Court Cause Nos. F10-42330-S and F12-40559-S

                                          ORDER
       The Court has before it real party in interest’s December 3, 2012 letter requesting that fees

not be assessed against him. The Court GRANTS the request and DIRECTS the Clerk of this Court

to return the November 29, 2012 check in the amount of $25.00 to Katherine A. Drew, real party in

interest’s appointed attorney.